DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species:
	I.	Figs. 1-3, catheters with a joint part having a constant thickness which extends into a catheter tip, Claim 9
	II.	Fig. 4, catheters with a joint part having a constant thickness which does not extend into a catheter tip, Claim 12
	III.	Fig. 5, catheters with a joint part having a distally decreasing thickness which extends into a catheter tip, Claims 2, 4, 9
	IV.	Fig. 6, catheters with a joint part having a distally decreasing thickness which does not extend into a catheter tip, Claims 2, 4, and 12
	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as detailed above.  In addition, these species are not obvious variants of each other based on the current record.
required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 3, 5-8, 10, and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably distinct species have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	A telephone call was made to Molly Chen (R/N 67083) on 17 September 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571) 272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM CERMAK/Assistant Patent Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783